DETAILED ACTION
3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicants’ communication filed 06/16/2022 has been carefully considered by the examiner.  The arguments advanced therein are persuasive with respect to the rejections of record, and those rejections are accordingly withdrawn.  In view of a further search and consideration, however, a new rejection is set forth further below.  This action is not made final.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyland et al. (PN 5,962,924, of record) in view of Zhang et al. (“Materials, processing and reliability of low temperature bonding in 3D chip stacking”, of record).
Wyland et al. discloses, an integrated circuit package substrate (ICPS) system comprising:
	a substrate (34) having a first coefficient of thermal expansion (CTE), the substrate comprising a first array of connectors (38a-h); and
	a first die (30) having a second coefficient of thermal expansion (CTE) that is different than the first coefficient of thermal expansion (Col. 2, lines 33-48, the first CTE is closed to but not equal to the second CTE, so they are still different, the first die comprising a second array of connectors (36a-h);
	wherein the die is connected to the substrate by connecting the first array of connectors and the second array of connectors;
	wherein the first die is positioned asymmetrically with respect to a substrate center [Figure 5]; and
	wherein the first array of connectors is thermally adjusted asymmetrically with respect to a first die center [Figures 1-3].
Wyland et al. discloses the die is bonded to the substrate by press fit.  Wyland et al. does not disclose the die is thermocompression bonded to the substrate.  However, Zhang et al. discloses a die is thermocompression bonded to a substrate.  Note pages 985-987 and Figures of Zhang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to bond the die of Wyland et al. to the substrate by thermocompression, such as taught by Zhang et al. in order to further improve the reliability of bonding between the die and the substrate.

Regarding claim 20, Wyland et al. and Zhang et al. disclose the ICPS system further comprising:
	a second die (32) comprising a third array of connectors (not shown); and
	a further array of connectors (not shown) on the substrate that is thermally adjusted symmetrically with respect to a second die center [Figures].

Allowable Subject Matter
4.	Claims 1-14 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  	
Applicant' s claims 1-14 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed ICPS system comprising a substrate including a second array of connectors that is configured to be thermocompression bonded to the first array of connectors at a bonding temperature that is above a solder milting temperature, wherein the second array of connectors is adjusted, at an alignment temperature that is below the solder melting temperature, for thermal expansion to the bonding temperature with respect to a reference point that is not a first die center, in combination with the remaining claimed limitations of claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897